Citation Nr: 0120329	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to Department of Veterans Affairs benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The appellant served on active service in the Air Force from 
May 1952 to December 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 administrative decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, holding that the character of 
the appellant's discharge from active service was a statutory 
bar to VA benefits, including a bar to health care under 
Chapter 17, Title 38, United States Code.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karras v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Essentially, the appellant contends, both in correspondence 
and testimony presented at his personal hearing, that he 
applied to the Air Force Board for Correction of Military 
Records (AFBCMR) in 1977 or 1978 for an upgraded discharge.  
According to the appellant, he received correspondence from 
AFBCMR, but his nephew mistakenly took the correspondence and 
subsequently lost it.  The appellant claims he never did find 
out the disposition of his upgrade request nor has he ever 
contacted the military review board to have other copies of 
the disposition sent to him.  

Unfortunately, and through no fault of the appellant, his 
service medical and personnel records are not available, 
apparently having been destroyed in a fire at the National 
Personnel Records Center.  The Board notes that in cases 
where service records are unavailable through no fault of the 
claimant, VA is under a heightened obligation to assist in 
the development of the evidence.  See Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  The heightened duty to assist the 
claimant in developing facts pertinent to his claim in a case 
where service records are presumed destroyed includes the 
obligation to search for alternative records.  

Although VA's search for medical and personnel records has 
been unsuccessful, to date, the Board notes that other 
options for inquiry are available.  In the appellant's case, 
he testified that he had applied to the Air Force Board for 
Correction of Military Records (AFBCMR) in 1977 or 1978, 
which to the best of his knowledge, evidently made a decision 
and sent him paperwork pertaining to their disposition.  
Perhaps AFBCMR has copies of his service records, a copy of 
their 1977 or 1978 disposition, or, at least, a recording of 
that disposition.  In any case, the RO should at least make 
the request for whatever information is available.  

Accordingly, this case is REMANDED for the following:

1.  The RO, through appropriate channels, 
should attempt to obtain and associate 
with the record copies of all service 
records that may be in the possession of 
the AFBCMR, a copy of any decision 
rendered by the AFBCMR in 1977 or 1978 
or, at least, a statement pertaining to 
the disposition made in the appellant's 
request for an upgrade of his service 
discharge.  If the search for records 
yields negative results, this fact should 
be documented in the claims file and the 
appellant and his representative 
notified.  The appellant is free to 
submit to the RO any additional documents 
to support his claim.  

2.  The RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 5102, 5103, 5103A, 
and 5107 are fully complied with and 
satisfied.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
render an administrative decision 
pertaining to the appellant's character 
of discharge in light of all applicable 
evidence of record and all pertinent 
legal authority, to include consideration 
of 38 C.F.R. §§ 3.12(e)(f)(g)(h), 3.360.  
The RO must provide adequate reasons and 
bases for its determination, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that are noted in this REMAND.  

5.  If the benefits sought by the 
appellant continue to be denied, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations.  The 
requisite period of time should be allowed 
for response.  

The purpose of this REMAND is to ensure that all due process 
requirements are met.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  See  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




